DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 6/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Status of the Claims
Claims 1-4 are currently pending. Claims 1-4 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim objections for claims 1 and 4 have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments with respect to 112(f) interpretation in claims 1 and 4 have been fully considered and are persuasive.  The claims are not to be interpreted under 112(f).
Applicant’s arguments with respect to 112(a) for claims 1, 2, and 4 have been fully considered and are persuasive.  The 112(a) rejections have been withdrawn. 
Applicant's arguments filed with respect to the rejections made under 101 have been fully considered but they are not persuasive. Applicant argues that the Office Action overgeneralizes the claims in order to arrive at the conclusion that they are directed to an abstract idea. However the Examiner disagrees.  The Examiner has evaluated each claim limitation and the claim as whole under the 2 prong analysis to make a determination of eligibility.  
Applicant argues that the claims provide a technical solution to a technical problem. Examiner disagrees.  The claims are more directed to a business solution than to a technical solution. Specification page 2, lines 23-26 mentions “Further, for partial replacement, a replacement fee of a smaller amount is set than for entire replacement, which can motivate a user to select the partial replacement. Accordingly, an appropriate replacement fee for the partial replacement can be set.” Therefore, it has been shown that there 
Applicant argues that the Office has not properly identified one of the required groupings of abstract ideas. However, the Examiner disagrees.  Setting fees for services and determining equipment to be replaced on another person’s vehicle are commercial or legal interactions, which, when taken under broadest reasonable interpretation, fall under the methods of organizing human activity grouping. 
Applicant's arguments filed with respect to rejections made under 103 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Ricci and Nakanishi are analogous art in that they are both directed to replacing equipment in vehicles. As such one of ordinary skill in the art would have been motivated to combine them. 
Applicant argues that Nakanishi does not disclose between a maximum and minimum value. Nakanishi discloses using a replacement battery having a maximum capacity ranking among a battery group composing the assembly. Examiner maintains that the broadest reasonable interpretation of between a maximum and minimum value does not for certain exclude the maximum value. The highlighted sections of the attached non-patent literature reference found on a University of Pennsylvania web page (document will be referred to as UPenn) mentions “There are 10 numbers between 1 and 10” and “There are 100 numbers between 1 and 100.” This demonstrates that the word “between,” at least when referring to a range, can be inclusive of the upper and lower limits. Furthermore, in some instances in Applicant specification, Applicant uses more specific wording like “larger” or “smaller” than maximum or minimum values. In other instances, Applicant uses the “between” wording. In the claims, Applicant chose to use the “between” .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 3 and 4 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more.
Regarding claim 1:
The claimed invention is directed to an abstract idea without significantly more. The claim recites: 
to set a lower replacement fee for partial replacement than for entire replacement, in the partial replacement a portion of the power storage device including at least one of the plurality of power storage elements being replaced, in the entire replacement the power storage device being replaced entirely; 
to set, for the partial replacement, at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity, and set a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum value and a minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement.
Setting fees for services and determining equipment to be replaced on another person’s vehicle are legal/commercial interactions between people, which, when taken under broadest reasonable interpretation, these recitations fall under the methods of organizing human activity grouping. 
Additional elements recited in the claim are: 
a replacement fee setting apparatus 
a storage device configured to store information of a full charge capacity of each of the plurality of power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements.
a processor.
The devices are recited at a high-level of generality (i.e., as generic devices that are performing generic computer functions of setting a fee and storage such that it amounts to no more than mere instructions to apply the exception using  generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract  instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2: 
This claim has been given full analysis and is merely adding additional elements to the abstract idea.
Regarding claim 3:
The claimed invention is directed to an abstract idea without significantly more. The claim recites: 
Setting a lower replacement fee for partial replacement than for entire replacement, in the partial replacement a portion of the power storage device including at least one of the plurality of power storage elements being replaced, in the entire replacement the power storage device being replaced entirely.
Setting, for the partial replacement, a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity
Setting a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum value and a minimum value of the full charge capacity of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement.
Setting fees for services and determining equipment to be replaced on another person’s vehicle are interactions that people participate in and perform every day, therefore, these recitations fall in the grouping of methods of organizing human activity. 
Additional elements recited in the claim are:
Storing information of a full charge capacity of each of the plurality of power storage elements and information of a full charge capacity of each of the plurality of stocked replacement power storage elements.
According to the MPEP 2106.05(g), “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.” The additional element of storing information is extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
As noted above, the above mentioned element is extra-solution activity. According to the MPEP 2106.05(d), “Storing and retrieving information in memory” is listed under “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS.” Accordingly, the element of storing information does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 4:
The claimed invention is directed to an abstract idea without significantly more. The claim recites: 
To set a replacement fee for the power storage device
to set a lower replacement fee for partial replacement than for entire replacement, in the partial replacement a portion of the power storage device including at least one of the plurality of power storage elements being replaced, in the entire replacement the power storage device being replaced entirely
to set, for the partial replacement, at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity 
and set a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum value and a minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement.
Setting fees for services and determining equipment to be replaced on another person’s vehicle are interactions that people participate in and perform every day, therefore, these recitations fall in the grouping of methods of organizing human activity.
Additional elements recited in the claim are: 
A replacement fee setting system 
An electric vehicle having a power storage device mounted therein, the power storage device including a plurality of replaceable power storage elements
A server
A storage device configured to store information of a full charge capacity of each of a plurality of stocked replacement power storage elements and information of a full charge capacity of each of the plurality of power storage elements as obtained from the electric vehicle
a processor
The devices are recited at a high-level of generality (i.e., as  generic devices that are performing generic computer functions of setting a fee and storage such that it amounts to no more than mere instructions to apply the exception using  generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it  meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using devices to set fees and store data amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. 20180012197) in view of Nakanishi (U.S. 20010035737) and Takahashi (U.S. 20130030739).
Regarding Claim 1:
Ricci discloses a replacement fee setting apparatus comprising:. a storage device configured to store information of equipment inside and outside the vehicle (see Ricci: Abstract, ¶ 0122, ¶ 0141, ¶ 0142, ¶ 0158, claim 8).
Ricci discloses and information of a full charge capacity of each of a plurality of stocked replacement power storage elements (see Ricci Abstract; ¶¶ 7, 9, 156, 160 disclosing that system maintains a set of equipment records and wherein service level can be based on state of life of the exchange battery).
Ricci discloses a processor
Ricci discloses partial replacement (see Ricci: ¶ 0086, “separating the power sources 1308A, 1308B allow one power source 1308 to be removed and/or replaced independently…) 
Ricci does not disclose:
Storing information of a full charge capacity of each of the plurality of power storage elements, 
setting a lower replacement fee for partial replacement than for entire replacement,
setting at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity,
setting a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum and minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element.
Takahashi discloses setting a lower replacement fee for partial replacement than for entire replacement (see Takahashi: ¶ 0011, “In such a case, since a price of the battery pack as a whole is high, battery replacement with suppressed cost can be realized by replacing only a part of the battery pack.” And Ricci: ¶ 0150, which discloses setting fees based on pricing models set by a service provider). Combined with Ricci’s disclosure of partial replacement, a processor and setting fees based on pricing models set by a service provider, this teaches the processor configured to set a lower replacement fee for partial replacement than for entire replacement
Takahashi discloses setting at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity (see Takahashi: ¶ 0017 which teaches “the deterioration indicator includes a full charge capacity of each battery module” and ¶¶ 76-77 that teach a detection unit that detects the battery module to be replaced). Takahashi describes in paragraph 0017: “Alternatively, the deterioration indicator includes a full charge capacity of each battery module.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Takahashi. Doing so would allow for replacement of the most degraded power storage element first.
As shown above, Takahashi discloses using the full charge capacity information of power storage elements to determine power storage elements to be replaced. Combined with Ricci’s disclosure of a storage device configured to store information of equipment inside and outside the vehicle, this teaches the storage device configured to store information of a full charge capacity of each of the plurality of power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements limitation.
Nakanishi discloses setting a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum and minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement.
 (see Nakanishi: ¶ 0019, claim 2). Paragraph 0019 says “Preferably, in the replacing method, a secondary battery having a maximum capacity ranking among a battery group composing the assembly is used for the replacement battery.” This has been interpreted to mean the replacement power storage element has a full charge capacity equal to that of the power storage element in the  has been interpreted as intended result of the apparatus of claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Nakanishi. Doing so would allow for better battery performance after the replacement.
Regarding Claim 2:
The apparatus of claim 1 is disclosed as shown above.
Ricci discloses setting a lower replacement fee when the second power storage element has a smaller full charge capacity than when the second power storage element has a larger full charge capacity (see Ricci: ¶ 0009, ¶ 0155, disclosing defining service levels based on the state of life of the battery used for the exchange).
Regarding Claim 3:
Ricci discloses a method comprising: storing information . . .  and information of a full charge capacity of each of a plurality of stocked replacement power storage elements (see Ricci Abstract; ¶¶ 7, 9, 156, 160  disclosing that system maintains a set of equipment records and wherein service level can be based on state of life of the exchange battery).
Ricci discloses partial replacement (see Ricci: ¶ 0086, “separating the power sources 1308A, 1308B allow one power source 1308 to be removed and/or replaced independently…) 
Ricci does not disclose:
Storing information of a full charge capacity of each of the plurality of power storage elements, 
setting a lower replacement fee for partial replacement than for entire replacement,
setting at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity,
setting a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum and minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element.
Takahashi discloses setting a lower replacement fee for partial replacement than for entire replacement (see Takahashi: ¶ 0011, “In such a case, since a price of the battery pack as a whole is high, battery replacement with suppressed cost can be realized by replacing only a part of the battery pack.” And Ricci: ¶ 0150, which discloses setting fees based on pricing models set by a service provider). Combined with Ricci’s disclosure of partial replacement and setting fees based on pricing models set by a service provider, this teaches the processor configured to set a lower replacement fee for partial replacement than for entire replacement limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Takahashi. Doing so would reduce the price of replacement when only partial replacement is needed.
Takahashi discloses setting at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity (see Takahashi: ¶ 0017 that teaches “the deterioration indicator includes a full charge capacity of each battery module” and ¶¶ 76-77 that teach a detection unit that detect the battery module to be replaced). Takahashi describes in paragraph 0017: “Alternatively, 
As shown above, Takahashi discloses using the full charge capacity information of power storage elements to determine power storage elements to be replaced. Combined with Ricci’s disclosure of a storage device configured to store information of equipment inside and outside the vehicle, this teaches the storage device configured to store information of a full charge capacity of each of the plurality of power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements limitation.
Nakanishi discloses setting a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum and minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement. 
 (see Nakanishi: ¶ 0019, claim 2). Paragraph 0019 says “Preferably, in the replacing method, a secondary battery having a maximum capacity ranking among a battery group composing the assembly is used for the replacement battery.” This has been interpreted to mean the replacement power storage element has a full charge capacity equal to that of the power storage element in the vehicle with the highest full charge capacity, which is between a maximum and minimum value of full charge capacities of the power storage elements. Nakanishi further describes motivation in paragraph 0012: “When a replacement battery has a capacity smaller than an average capacity of the battery assembly, the performance of the original battery assembly cannot be maintained in an intended use where the capacity of the battery assembly is important.” The limitations of so as to suppress variation between the full charge capacities of the plurality of power storage elements 
Regarding Claim 4:
Ricci discloses a system comprising: an electric vehicle having a power storage device mounted therein, the power storage device including a plurality of replaceable power storage elements (see Ricci: abstract, ¶ 0003, ¶ 0087).
Ricci discloses a server configured to set a replacement fee for the power storage device (see Ricci: ¶ 0153, “value determination component”).
Ricci discloses a storage device configured to store information of equipment inside and outside the vehicle (see Ricci: Abstract, ¶ 0122, ¶ 0141, ¶ 0142, ¶ 0158, claim 8).
Ricci discloses a processor (see Ricci: Figure 15, item 1512, “Billing and Cost Control Unit”).
Ricci discloses partial replacement (see Ricci: ¶ 0086, “separating the power sources 1308A, 1308B allow one power source 1308 to be removed and/or replaced independently…) 
Ricci does not disclose:
Storing information of a full charge capacity of each of the plurality of power storage elements and information of a full charge capacity of each of a plurality of stocked replacement power storage elements, 
setting a lower replacement fee for partial replacement than for entire replacement,
setting at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity,
setting a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum and minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element.
Takahashi discloses setting a lower replacement fee for partial replacement than for entire replacement (see Takahashi: ¶ 0011, “In such a case, since a price of the battery pack as a whole is high, battery replacement with suppressed cost can be realized by replacing only a part of the battery pack.” And Ricci: ¶ 0150, which discloses setting fees based on pricing models set by a service provider). Combined with Ricci’s disclosure of partial replacement, a processor and setting fees based on pricing models set by a service provider, this teaches the processor configured to set a lower replacement fee for partial replacement than for entire replacement limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Takahashi. Doing so would reduce the price of replacement when only partial replacement is needed.
Takahashi discloses setting at least a first power storage element of the plurality of power storage elements as a power storage element to be replaced, the first power storage element having a smallest full charge capacity (see Takahashi: ¶ 0017 that teaches “the deterioration indicator includes a full charge capacity of each battery module” and ¶¶ 76-77 that teach a detection unit that detect the battery module to be replaced). Takahashi describes in paragraph 0017: “Alternatively, the deterioration indicator includes a full charge capacity of each battery module.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Takahashi. Doing so would allow for replacement of the most degraded power storage element first.
As shown above, Takahashi discloses using the full charge capacity information of power storage elements to determine power storage elements to be replaced. Combined with Ricci’s disclosure of a storage device configured to store information of equipment inside and outside the vehicle, this teaches a storage device that stores information of a full charge capacity of the plurality of power 
Nakanishi discloses setting a second power storage element of the plurality of stocked power storage elements as a power storage element to replace the power storage element to be replaced, the second power storage element having a full charge capacity between a maximum and minimum value of the full charge capacities of the plurality of power storage elements excluding the first power storage element so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement. 
 (see Nakanishi: ¶ 0019, claim 2). Paragraph 0019 says “Preferably, in the replacing method, a secondary battery having a maximum capacity ranking among a battery group composing the assembly is used for the replacement battery.” This has been interpreted to mean the replacement power storage element has a full charge capacity equal to that of the power storage element in the vehicle with the highest full charge capacity, which is between a maximum and minimum value of full charge capacities of the power storage elements. Nakanishi further describes motivation in paragraph 0012: “When a replacement battery has a capacity smaller than an average capacity of the battery assembly, the performance of the original battery assembly cannot be maintained in an intended use where the capacity of the battery assembly is important.” The limitations of so as to suppress variation between the full charge capacities of the plurality of power storage elements based on the partial replacement has been interpreted as intended result of the system of claim 4.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ricci to incorporate the teachings of Nakanishi. Doing so would allow for better battery performance after the replacement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMI J KANJ whose telephone number is (571)272-7264.  The examiner can normally be reached on Monday through Thursday: 9:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/S.J.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628